                                                                                                    FILED
                                                                                           2019 Sep-12 PM 04:10
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 MARCUS UNDERWOOD,                              )
                                                )
           Plaintiff,                           )
                                                )
 v.                                             )   Case No.: 2:15-cv-01585-JHE
                                                )
 THE CITY OF BESSEMER, et al.,                  )
                                                )
           Defendants.                          )

                                MEMORANDUM OPINION1

       On September 28, 2018, the undersigned granted Defendants’ 2 motion for summary

judgment, (doc. 43), and dismissed this 42 U.S.C. § 1983 action with prejudice. (Docs. 66 & 67).

Plaintiff Marcus Underwood (“Underwood” or “Plaintiff”) has moved to alter or amend that

judgment pursuant to Fed. R. Civ. P. 59(e). (Doc. 68). Defendants oppose that motion. (Doc.

70). Underwood has also moved for leave to file supplemental authority in support of his Rule 59

motion, (doc. 71), and Defendants have submitted a response to that motion, (doc. 72).

Underwood’s motion for leave is GRANTED to the extent that the undersigned will consider the

arguments made in the motion and the attached authority, but, for the reasons stated more fully




       1
         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 10).
       2
         Defendants in this action are the City of Bessemer (“Bessemer”); Bessemer Chief of
Police Nathaniel Rutledge (“Chief Rutledge”), in both his individual and official capacity;
Bessemer Police Department Officer Daniel Cecil Partridge (“Officer Partridge”), in both his
individual and official capacity; and Bessemer Police Officer Christopher Asarisi (“Officer
Asarisi”), in both his individual and official capacity.
below, Underwood’s Rule 59(e) motion is DENIED. However, a new memorandum opinion will

be substituted for the previous opinion

                                           Legal Standard

       Rule 59(e) permits a party to move to alter or amend a judgment. FED. R. CIV. P. 59(e).

“Reconsidering the merits of a judgment, absent a manifest error of law or fact, is not the purpose

of Rule 59.” Jacobs v. Tempur-Pedic Int'l, Inc., 626 F.3d 1327, 1344 (11th Cir. 2010). To that

end, “the only grounds for granting a Rule 59 motion are newly-discovered evidence or manifest

errors of law or fact.” Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007) (quoting In re

Kellogg, 197 F.3d 1116, 1119 (11th Cir.1999)) (internal alterations omitted). For the purposes of

the Rule, a manifest error of law is “the wholesale disregard, misapplication, or failure to recognize

controlling precedent.” Benton v. Burke, No. CV-11-S-493-NE, 2012 WL 1746122, at *1 (N.D.

Ala. May 16, 2012) (quoting Oto v. Metropolitan Life Insurance Co., 224 F.3d 601, 606 (7th Cir.

2000)). “A Rule 59(e) motion cannot be used to relitigate old matters, raise argument or present

evidence that could have been raised prior to the entry of judgment.” Id. (quoting Michael Linet,

Inc. v. Village of Wellington, Fla., 408 F.3d 757, 763 (11th Cir.2005)) (internal alterations

omitted).

                                                Analysis

       Underwood’s Rule 59(e) motion challenges the undersigned’s conclusion that Officer

Partridge and Officer Asarisi are entitled to qualified immunity. (See doc. 68).

       Although this is not actually the error Underwood states entitles him to relief under Rule

59(e), the undersigned starts with Underwood’s contention the court failed to construe the evidence

favorably to him and, instead, resolved factual disputes in Defendants’ favor. (Doc. 69 at 2-3).

                                                      2
For the most part, the undersigned does not need to delve into this issue because the memorandum

opinion accounts for the reasons why Underwood’s assertions are misplaced. The only specific

piece of evidence Underwood identifies that the memorandum opinion did not account for was an

excerpt from the deposition of Elizabeth “Lee” Harrington (“Harrington”). The undersigned noted

in the memorandum opinion: “Underwood states Harrington testified Underwood’s car did not

accelerate until after the officers began shooting at it. (Doc. 58 at 13, ¶ 13-14). None of the

testimony Underwood references supports this assertion.” (Doc. 66 at 12 n.12). The memorandum

opinion then identifies the portions of Harrington’s testimony that Underwood cited. (See id.)

(citing doc. 58 at 13, ¶¶ 13-14 (which, in turn, cites doc. 37-3 at 60:1-23, 62:14-23)). Underwood’s

instant motion cites a different portion of Harrington’s testimony to rebut the memorandum

opinion’s alleged conclusion that “none of Harrington’s testimony supports an assertion that

Underwood’s car did not accelerate until after the officers began shooting at it.” (Doc. 68 at 3-4,

n.2). In that portion, the following exchange occurred:

       Q. And that's because you first observed the car when you stepped outside?

       A. When I was outside, I observed the car going around the policeman. I don't know
       where it came from. I didn't see anything.

       Q. And it was going by the tall, thin police officer?

       A. Correct.

       Q. And do you know where the other officer was at that time?

       A. No.

       Q. Did you observe the car begin to move more quickly as it went past the tall, thin
       officer, before the shots were fired?

       A. No.

                                                     3
       Q. So it was moving at the same speed that entire time?

       MR. ALLEN: Object to the form.

       A. Yes.

       Q. From the first time you observed it?

       A. Yes.

(Doc. 37-3 at 17 (65:11-66:8).

       Preliminarily, Underwood mischaracterizes the memorandum opinion. It did not conclude

that “none of Harrington’s testimony” provided a basis to conclude that Underwood’s car did not

accelerate—it referenced the testimony Underwood cited. And this is accurate up to a point,

because the cited portion of the deposition appears nowhere in Underwood’s opposition to

Defendants’ motion for summary judgment. However (although Underwood does not point to this

in his Rule 59(e) motion), it appears Underwood did reference that portion of Harrington’s

testimony in his reply in support of his own motion for summary judgment. (See doc. 65-1 at 8).

Since Underwood incorporated his briefing and evidence into his response to Defendants’ motion

for summary judgment, (doc. 58 at 1), and since the undersigned stated all of Underwood’s briefing

and evidence would be considered in the context of Defendants’ motion, (doc. 66 at 17), the

memorandum opinion should have taken it as a disputed fact that Underwood’s Nissan accelerated

prior to Officer Partridge’s gunshots towards it.

       That said, the ultimate conclusion of the memorandum opinion remains for two reasons.

First, although the undersigned stated “the character of the encounter changed when Underwood

accelerated towards Officer Partridge,” (doc. 66 at 25), this statement reflects a convenient line of

demarcation based on what appeared to be the undisputed facts more than a conclusion that the

                                                     4
character of the encounter would not have changed absent the acceleration. What is left without

the acceleration is (1) the Nissan continuing to approach Officer Partridge at a slow rate of speed

as it passed Officer Asarisi; (2) Officer Partridge fired at the Nissan as it was around eight feet

away from him and still moving slowly towards him; (3) everyone, including Underwood,

concedes the Nissan represented a threat of death or serious injury to Officer Partridge.

Consequently, it would be more accurate to amend the paragraph describing the “character of the

encounter” as follows:

       Taking all reasonable inferences favorably to Underwood, clear Eleventh Circuit
       precedent compels the conclusion the undisputed facts establish a reasonable police
       officer would have perceived Underwood’s Nissan as a dangerous threat capable
       of inflicting serious injury on Officer Partridge. At the time Officer Partridge fired
       on Underwood, the officers had arrived at a location where a domestic incident,
       including shots fired, had been reported. At the scene, they encountered two men
       apparently arguing, and, when the officers attempted to investigate, Underwood got
       into his car and did not comply with the officers’ instructions to stop the vehicle.
       None of this would support the use of deadly force, regardless of whether the
       officers had reasonable suspicion sufficient to detain Underwood. But the character
       of the encounter changed when Underwood accelerated as Underwood’s Nissan
       continued to move towards Officer Partridge. It was only at that point, with the
       Nissan approximately eight feet away, that Officer Partridge began to fire at the
       approaching vehicle, and Officer Asarisi followed suit once he saw the Nissan hit
       Officer Partridge. Underwood explicitly does not dispute the Nissan was a deadly
       weapon that posed the threat of serious injury. (Doc. 58 at 8, ¶ 25). As in Terrell
       [v. Smith, 668 F.3d 1244 (11th Cir. 2012)], and regardless of the fact that Officer
       Partridge was ultimately uninjured, the vehicle’s contact with Officer Partridge
       created an even greater risk of bodily harm than it would had it simply passed him.
       And, as in Robinson [v. Arrugueta, 415 F.3d 1252 (11th Cir. 2005)], the Nissan’s
       slow rate of speed did not dispel that it could be a dangerous weapon when pointed
       at Officer Partridge. Under the totality of the circumstances, the officers had
       probable cause to believe Underwood’s operation of the Nissan posed a dire threat
       to Officer Partridge when each began to fire.

(Doc. 66 at 24-25) (strikethrough and bold indicating alterations).         The remainder of the

memorandum opinion contains several other references to acceleration, but these are not material


                                                     5
to the conclusion reached. Those references, as well as the characterization of the Nissan’s

acceleration as an undisputed fact, will be corrected in the substituted opinion.

       As Underwood puts it, “[i]t is undisputed that one policeman was in front of Underwood’s

car and one behind it, that the car moved toward the policeman in front of the car, that both

policemen shot at the car, and that Underwood suffered multiple gunshot wounds as a result. It is

fiercely disputed, however, whether the car was moving fast or slow and when exactly in the

encounter the policemen began shooting; i.e., did they begin shooting before or after Underwood

accelerated his vehicle?” (Doc. 68 at 3). But none of these factual disputes hold water in light of

clear Eleventh Circuit precedent. Specifically, the Eleventh Circuit’s opinion in Robinson,

referenced in the block quoted portion of the memorandum opinion above, looms just as large even

without accepting as fact that Underwood’s Nissan accelerated. In that case, the decedent’s vehicle

was slowly moving towards the officer at a rate of one to two miles per hour from a distance of

about two to four feet away. Id., 415 F.3d at 1254. Emphasizing that the officer had mere seconds

to react to the situation and that “it is . . . constitutionally reasonable for an officer to use deadly

force when he has probable cause to believe that his own life is in peril,” the court found the officer

reasonably believed the vehicle was being used as a deadly weapon. Id. at 1256. Consequently,

it held the officer had not violated the decedent’s Fourth Amendment rights. Id. Whether or not

Underwood’s Nissan “was moving fast or slow,” Robinson compels the conclusion that Officer

Partridge did not violate Underwood’s Fourth Amendment rights by shooting at his slowly-

approaching Nissan. As noted in the memorandum opinion, “Underwood explicitly does not

dispute the Nissan was a deadly weapon that posed the threat of serious injury.” (Doc. 66 at 25)



                                                       6
(citing doc. 58 at 8, ¶ 25). Given that undisputed fact, Eleventh Circuit precedent requires qualified

immunity in these circumstances.



       Second, and more importantly, Underwood has provided no basis to conclude the right at

issue was clearly established. The memorandum opinion identifies this flaw as “independently

fatal to Underwood’s claim,” (doc. 66 at 28), and it remains so. Underwood’s belated effort to

show the violation of a clearly established right is his supplemental authority, the Eleventh

Circuit’s recent decision in Sebastian v. Ortiz, 918 F.3d 1301 (11th Cir. 2019). That case stands

for the unremarkable proposition that a plaintiff can show a constitutional right is clearly

established in several ways.3 But Underwood did not take advantage of any of those methods of

demonstrating that the constitutional right at issue was clearly established. Instead, he argued

qualified immunity was not appropriate because there were factual disputes, and thus the case had

to be tried to a jury. (Doc. 58 at 30-31). Having failed to meet his burden to show a clearly

established right at summary judgment, Underwood cannot now claim that the undersigned erred

by granting qualified immunity.

       Furthermore, the undersigned rejected Underwood’s contention that qualified immunity

should be denied when an officer allegedly creates danger to himself through his own actions.4



       3
           To the extent Underwood relies on Sebastian as clearly established law supporting the
denial of qualified immunity, not only had it not been decided at the time of the events giving rise
to this case, but the case is factually dissimilar. In Sebastian, crucially, there was no threat to the
officers. 918 F.3d at 1309-10. Here, by contrast, Underwood conceded that his vehicle was a
threat.
         4
           The memorandum opinion did not conclude that the officers were justified in firing into
his vehicle to effectuate a Terry stop, as Underwood argues in his supplement, (see doc. 71 at 3).
                                                        7
(See doc. 66 at 29). Underwood’s Rule 59 motion characterizes this as an error of law, taking

issue with the application of Knight through Kerr v. Miami-Dade County, 856 F.3d 795 (11th Cir.

2017), which the undersigned relied on for that proposition. (Doc. 68 at 4-5). But Underwood

misses the point when he attempts to distinguish this case from Knight. As stated in the

memorandum opinion, Knight rejected that the Sixth and Seventh Circuit cases applying the broad

standard Underwood advances are the law of this circuit. (See doc. 66 at 29). No amount of factual

distinctions between this case and Knight undermine that conclusion; the Eleventh Circuit clearly

and unambiguously rejected that the statement “‘the Defendants are not justified in using deadly

force if their own objectively unreasonable actions created the very risk that generated the eventual

use of deadly force’ . . . is a correct statement of the law” in this Circuit.5 856 F.3d at 814-15.

While the court went on to discuss some of the issues Underwood highlights—i.e, whether or not

the officers’ actions in that case were unreasonable, see id. at 815-16—none of those relate to the

portions of Knight the undersigned relied upon. Accordingly, Underwood has pointed to no

manifest error of law in the memorandum opinion.

                                              Conclusion

       For the reasons stated above, Underwood’s Rule 59 motion, (doc. 68), is DENIED.

However, the previous memorandum opinion, (doc. 66), is WITHDRAWN, and a memorandum

opinion consistent with the reasoning above will be substituted.




       5
          Because Knight was a Florida case, the Eleventh Circuit did not discuss whether a
decision of the Alabama Supreme Court might support this proposition. However, Underwood
points to no such decision, and the undersigned has found none.
                                                    8
DONE this 12th day of September, 2019.



                                  _______________________________
                                  JOHN H. ENGLAND, III
                                  UNITED STATES MAGISTRATE JUDGE




                                         9
